DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 1-8 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ben-Haim (U.S. Pub. No. 2021/0128009), hereinafter “Ben-Haim;” or, in the alternative, under 35 U.S.C. 103 as obvious over Ben-Haim in further view of Bruszewski et al. (U.S. Pub. No. 2010/0179632), hereinafter “Bruszewski.”

Regarding claim 1, Ben-Haim discloses a method (“method for remote field measurement-based mapping of anatomical structures” Abstract):
receiving, from a probe (“an intrabody probe” [0007]) that comprises electrodes (“a plurality of electrodes positioned at known distances along the intrabody probe” [0008]) and is positioned inside a cavity in an organ of a patient (“an intrabody probe” [0007]; “body cavity generated from impedance measurement at a position within the body cavity), and (luminal wall is a wall of a cardiovascular lumen… left atrium” [0022]-[0025]), (i) proximity signals indicative of proximity of the electrodes to a wall of the cavity (“method for remote field measurement-based mapping of anatomical structures (e.g., using impedance image of electrical fields… the spatial arrangement of field measurements… indicating the spatial (e.g., angular and/or distance) arrangement of features (e.g., anatomical structure of topography)” Abstract; also see Fig. 4D showing topography of the wall of a ii) position signals indicative of positions of the electrodes within the cavity (“For the determination of measurement positions, any suitable measurement probe position tracking system may be used, for example, based on magnetic sensing, electrical sensing, X-ray imaging, ultrasound, and/or another positioning system.” [0182]);
based on the proximity signals and the position signals (“each measured electrical field indication is associated with a respective position indication” [0057]; “differences in field measurements taken at other position in the first body region are attributable to a feature at a particular angular direction and/or distance from the first body region” [0148]; “based on the measurements of the measurement set and the recorded position of those measurements. Herein, a position of a measurement is a positon of a sensor when the sensor makes the measurement, for example a position of electrical field measurement is the position of the electrode that took the measurement when the electrode took the measurement” [0183]), 
identifying a direction along which one or more spheres are larger than one or more surrounding spheres by at least a given factor (“angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0156]-[0157]; “differences in field measurements taken at other positions in the first body region are attributable to a feature at a particular angular direction and/or distance from the first body region” [0148]; additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” (Bruszewski, [0017], [0030]) and/or the applicant’s specification: “A resulting low-resolution map may require a trained, qualified person, such as a radiologist or a cardiologist, to identify an opening.” [0014] in order to improve the speed and precision of aperture identification, See MPEP 2144.04 III.);
based on the indicated direction, estimating a location of an opening in the wall of the cavity (“the features of the topography of the luminal wall comprise an aperture in the luminal wall” [0029]; “angular and/or distance positions of features  such as apertures and/or indentations” [0153]; “angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field 
presenting the location of the opening to a user (“a map displayable as an image, using measurements from a measuring region remote from the anatomical structures of the target region” [0129]; “an image of the target body region is produced to represent an estimation of one or more aspects of anatomical structure of the body region… including indications of apertures of the body cavity” [0153]; Figures 7A-7B, 9A-9B, 11B, and 11D all show topography of the cavity wall and indications of various apertures within said wall). 
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches identifying a direction along which one or more spheres are larger than one or more surrounding spheres by at least a given factor (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is 
based on the indicated direction, estimating a location of an opening in the wall of the cavity (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is able to reveal when the electrode 108 of the fenestration 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take impedance measurements at different positions within a body cavity and spherical models of impedance values with Bruszewski’s teaching of automated comparison of relative impedance values between impedance measurements at different positions as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” (Bruszewski, [0017], [0030]) and/or the applicant’s specification: “A resulting low-resolution map may require a 

	Regarding claim 2, Ben-Haim discloses constructing, based on the sphere model, a surface corresponding to the wall (“angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0156]-[0157]; Figure 3B shows a plurality of measurement positions, #402, at which impedance measurements are taken while tracking the position of the sensing electrode; Figures 4A-4C show a sphere model for an exemplary position within the body cavity generated using the position tracking of the sensing electrode and impedance measurement by the sensing electrode; Fig. 4D showing topography of the wall of a body cavity generated from the sphere model of the impedance measurement at a position within the body cavity), and identifying that radii of one or more spheres along the surface are larger than the radii of neighboring spheres by at least the given factor (“the producing the image indicates distances from the first region to features as a function of gradient strength… a function of solid angle… a function of a decay of a distortion in voltage gradients with distance.” [0012] - [0014]; ““differences in field measurements taken at other position in the first body region are attributable to a feature at a particular angular direction and/or distance from the first body region” [0148]; “larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0157]; Figures 4A and 4C demonstrate that the radius of the sphere is larger in the direction of an aperture in the cavity wall due to decreased impedance; additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of 
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches identifying that radii of one or more spheres along the surface are larger than the radii of neighboring spheres by at least the given factor (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is able to reveal when the electrode 108 of the fenestration catheter system 100 is properly aligned and/or positioned with respect to the ostium of a target branch vessel.” Bruszewski, [0030]; “relative impedance ‘zones’ that may be encountered by fenestration catheter system 100 as electrode 108 is tracked along an interior surface… As the electrode 108 of fenestration catheter system 100 approaches Z1, as indicated by directional arrow 801, the measured impedance values will steadily decrease due to the proximity of the ostium of a target branch vessel and the absence of solid tissue there behind. When positioned over Z1, fenestration catheter system 100 will measure impedance of graft cloth having only blood there behind. Thus, the lowest impedance values will occur when electrode 108 is aligned and positioned over Z1.” Bruszewski, [0031]; Figure 8 shows a spherical model of impedance measurements taken at positions closer or further away from an opening in the body cavity wall, Bruszewski, Fig. 8; Impedance analyzer 114 may then automatically analyze the various impedance measurements described above to automatically determine when the electrode 108 of the fenestration catheter system 100 is properly aligned with the ostium of a target branch vessel due to the relative impedance measurements. Thus, impedance analyzer 114 may automatically determine the ostium position” [0032]). It would have been 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take impedance measurements at different positions within a body cavity and spherical models of impedance values with Bruszewski’s teaching of automated comparison of relative impedance values between impedance measurements at different positions as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” (Bruszewski, [0017], [0030]) and/or the applicant’s specification: “A resulting low-resolution map may require a trained, qualified person, such as a radiologist or a cardiologist, to identify an opening.” [0014], in order to improve the speed and precision of aperture identification. See MPEP 2144.04 III.

	Regarding claim 3, Ben-Haim discloses storing the estimated location of the opening in a memory (“Constructor 1218 may comprise a processor, a memory, and processing instructions which, when executed, cause the processor to produce a map of target region 50, for example as described in 

	Regarding claim 4, Ben-Haim discloses displaying the location of the opening to the user, overlaid on an anatomical map of the portion of the wall (“a map displayable as an image, using measurements from a measuring region remote from the anatomical structures of the target region” [0129]; “an image of the target body region is produced to represent an estimation of one or more aspects of anatomical structure of the body region… including indications of apertures of the body cavity” [0153]; Figures 7A-7B, 9A-9B, 11B, and 11D all show topography of the cavity wall and indications of various apertures within said wall).
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches displaying the location of the opening to the user, overlaid on an anatomical map of the portion of the wall (“The virtual impedance map may be overlaid with the anatomical real time image… produce a virtual impedance map of the ostia of target branch vessels. The virtual impedance map is then fed into the virtual display source 120, which may overlay the impedance map” Bruszewki, [0033]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take impedance measurements at different positions within a body cavity and spherical models of impedance values with Bruszewski’s teaching of automated comparison of relative impedance values between impedance measurements at different positions as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of 

Regarding claim 5, Ben-Haim discloses a system (“Systems… for remote field measurement-based mapping of anatomical structures” Abstract):
an interface (“field measurer 1214” [0316]), configured to receive, from a probe (“an intrabody probe” [0007]) that comprises electrodes (“a plurality of electrodes positioned at known distances along the intrabody probe” [0008]) and is positioned inside a cavity in an organ of a patient (“an intrabody probe” [0007]; “luminal wall is a wall of a cardiovascular lumen… left atrium” [0022]-[0025]), (i) proximity signals indicative of proximity of the electrodes to a wall of the cavity (“method for remote field measurement-based mapping of anatomical structures (e.g., using impedance image of electrical fields… the spatial arrangement of field measurements… indicating the spatial (e.g., angular and/or distance) arrangement of features (e.g., anatomical structure of topography)” Abstract; also see Fig. 4D showing topography of the wall of a body cavity generated from impedance measurement at a position within the body cavity), and (ii) position signals indicative of positions of the electrodes within the cavity (“For the determination of measurement positions, any suitable measurement probe position tracking system may be used, for example, based on magnetic sensing, electrical sensing, X-ray imaging, ultrasound, and/or another positioning system.” [0182]); and 
a processor (“the imaging system comprising a processor and memory configured with processing instructions” [0053]), configured to:

identify a direction along which one or more spheres are larger than one or more surrounding spheres by at least a given factor (“angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0156]-[0157]; “differences in field measurements taken at other positions in the first body region are attributable to a feature at a particular angular direction and/or distance from the first body region” [0148]; additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to 
based on the indicated direction, estimate a location of an opening in the wall of the cavity (“the features of the topography of the luminal wall comprise an aperture in the luminal wall” [0029]; “angular and/or distance positions of features  such as apertures and/or indentations” [0153]; “angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0156]-[0157]; “differences in field measurements taken at other positions in the first body region are attributable to a feature at a particular angular direction and/or distance from the first body region” [0148]; additionally or alternatively, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” (Bruszewski, [0017], [0030]) and/or the applicant’s specification: “A resulting low-resolution map may require a trained, qualified person, such as a radiologist or a cardiologist, to identify an opening.” [0014], in order to improve the speed and precision of aperture identification, See MPEP 2144.04 III.); and 
present the location of the opening to a user (“a map displayable as an image, using measurements from a measuring region remote from the anatomical structures of the target region” [0129]; “an image of the target body region is produced to represent an estimation of one or more aspects of anatomical structure of the body region… including indications of apertures of 
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches to identify a direction along which one or more spheres are larger than one or more surrounding spheres by at least a given factor (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is able to reveal when the electrode 108 of the fenestration catheter system 100 is properly aligned and/or positioned with respect to the ostium of a target branch vessel.” Bruszewski, [0030]; “relative impedance ‘zones’ that may be encountered by fenestration catheter system 100 as electrode 108 is tracked along an interior surface… As the electrode 108 of fenestration catheter system 100 approaches Z1, as indicated by directional arrow 801, the measured impedance values will steadily decrease due to the proximity of the ostium of a target branch vessel and the absence of solid tissue there behind. When positioned over Z1, fenestration catheter system 100 will measure impedance of graft cloth having only blood there behind. Thus, the lowest impedance values will occur when electrode 108 is aligned and positioned over Z1.” Bruszewski, [0031]; Figure 8 shows a spherical model of impedance measurements taken at positions closer or further away from an opening in the body cavity wall, Bruszewski, Fig. 8). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to try modeling impedance as one of two possible options, directly or inversely proportional, in assigning a radius to the sphere model of the impedance measurement without unexpected results (the user may readily switch between searching for a lower radius sphere/zone than neighboring positions for a directly proportional relationship (corresponding to a lower impedance at the aperture) and searching for a larger radius sphere than neighboring positions for an inversely proportional relationship (also corresponding to 
based on the indicated direction, estimate a location of an opening in the wall of the cavity (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is able to reveal when the electrode 108 of the fenestration catheter system 100 is properly aligned and/or positioned with respect to the ostium of a target branch vessel.” Bruszewski, [0030]; “relative impedance ‘zones’ that may be encountered by fenestration catheter system 100 as electrode 108 is tracked along an interior surface… As the electrode 108 of fenestration catheter system 100 approaches Z1, as indicated by directional arrow 801, the measured impedance values will steadily decrease due to the proximity of the ostium of a target branch vessel and the absence of solid tissue there behind. When positioned over Z1, fenestration catheter system 100 will measure impedance of graft cloth having only blood there behind. Thus, the lowest impedance values will occur when electrode 108 is aligned and positioned over Z1.” Bruszewski, [0031]; Figure 8 shows a spherical model of impedance measurements taken at positions closer or further away from an opening in the body cavity wall, Bruszewski, Fig. 8; Impedance analyzer 114 may then automatically analyze the various impedance measurements described above to automatically determine when the electrode 108 of the fenestration catheter system 100 is properly aligned with the ostium of a target branch vessel due to the relative impedance measurements. Thus, impedance analyzer 114 may automatically determine the ostium position” [0032]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take 

Regarding claim 6, Ben-Haim discloses the processor is configured to construct, based on the sphere model, a surface corresponding to the wall (“angular position of features in the mapped region remote form the measurement region… features on a sphere… larger field concentrations and/or field gradients correspond to angles where features of the mapped region are more distant” [0156]-[0157]; Figure 3B shows a plurality of measurement positions, #402, at which impedance measurements are taken while tracking the position of the sensing electrode; Figures 4A-4C show a sphere model for an exemplary position within the body cavity generated using the position tracking of the sensing electrode and impedance measurement by the sensing electrode; Fig. 4D showing topography of the wall of a body cavity generated from the sphere model of the impedance measurement at a position within the body cavity), and to identify the direction by identifying that radii of one or more spheres along the surface are larger than the radii of neighboring spheres by at least the given factor (“the producing the image indicates distances from the first region to features as a function of gradient strength… a function of solid angle… a function of a decay of a distortion in voltage gradients with distance.” [0012] - [0014]; ““differences in field measurements taken at other position in the first body region are attributable to a 
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches identifying that radii of one or more spheres along the surface are larger than the radii of neighboring spheres by at least the given factor (“Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” Bruszewski, [0017]; “experimental observations indicate that the impedance or conductivity of blood alone is approximately 50 ohms. However, solid tissue such as the vessel wall will have higher impedance values in the range of 100-200 ohms... relatively lower impedance values indicate the location of the branch ostium and thus impedance analyzer 114 is able to reveal when the electrode 108 of the fenestration catheter system 100 is properly aligned and/or positioned with respect to the ostium of a target branch vessel.” Bruszewski, [0030]; “relative impedance ‘zones’ that may be encountered by fenestration catheter system 100 as electrode 108 is tracked along an interior surface… As the electrode 108 of fenestration catheter system 100 approaches Z1, as indicated by directional arrow 801, the measured impedance values will steadily decrease due to the proximity of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take impedance measurements at different positions within a body cavity and spherical models of impedance values with Bruszewski’s teaching of automated comparison of relative impedance values between impedance measurements at different positions as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due 

Regarding claim 7, Ben-Haim discloses the processor is further configured to store the estimated location of the opening in a memory  (“Constructor 1218 may comprise a processor, a memory, and processing instructions which, when executed, cause the processor to produce a map of target region 50, for example as described in relation to block 112 of FIG. 1. Optionally, the constructor is also configured to produce a 3-D reconstruction of the target region 50, and/or an image of target region 50 generated directly from the map, and/or from the 3-D reconstruction Measurement/position accumulator 1216 and constructor 1218 optionally are used in other methods described herein (e.g., in relation to FIGS. 6, 8, and/or 10) to continue accumulating measurements and producing new images during the course of a procedure” [0318]).

Regarding claim 8, Ben-Haim discloses the processor is configured to present the location by displaying the location of the opening to the user, overlaid on an anatomical map of the portion of the wall (“a map displayable as an image, using measurements from a measuring region remote from the anatomical structures of the target region” [0129]; “an image of the target body region is produced to represent an estimation of one or more aspects of anatomical structure of the body region… including indications of apertures of the body cavity” [0153]; Figures 7A-7B, 9A-9B, 11B, and 11D all show topography of the cavity wall and indications of various apertures within said wall).
Alternatively, in the same field of endeavor of RF electrode probes for mapping electrophysiology, Bruszewski teaches to present the location by displaying the location of the opening to the user, overlaid on an anatomical map of the portion of the wall (“The virtual impedance map may be 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ben-Haim’s disclosure of an electrophysiology probe to take impedance measurements at different positions within a body cavity and spherical models of impedance values with Bruszewski’s teaching of automated comparison of relative impedance values between impedance measurements at different positions as it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to automate manual comparison of impedance measurements using criteria set by the reviewer to identify measurements with relatively lower impedance values as being indicative of an aperture in a surface as evidenced by Bruszewski: “Due to the known conductivity differences among various kinds of solid tissue and blood, the measured/calculated impedance allows a clinician to determine the location of branch ostia” (Bruszewski, [0017], [0030]) and/or the applicant’s specification: “A resulting low-resolution map may require a trained, qualified person, such as a radiologist or a cardiologist, to identify an opening.” [0014], in order to improve the speed and precision of aperture identification. See MPEP 2144.04 III.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977.  The examiner can normally be reached on 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/MICHAEL J TSAI/Primary Examiner, Art Unit 3785